Exhibit 10.2

 

CONFIDENTIAL SETTLEMENT AGREEMENT
AND RELEASE OF CLAIMS

 

THIS CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS is made on this 2nd
day of October, 2020 by and between Applied Energetics, Inc. a Delaware
Corporation, (“APPLIED ENERGETICS”) and Stein Riso Mantel McDonough, LLP, (now
known as Mantel McDonough Riso, LLP) a New York Limited Liability Partnership
(“STEIN RISO”), (collectively with APPLIED ENERGETICS, “the Parties”).

 

Definitions

 

A.“APPLIED ENERGETICS” shall mean Applied Energetics, Inc. a Delaware
Corporation.

 

B.“APPLIED ENERGETICS-Related Persons” shall mean APPLIED ENERGETICS, its
predecessors, its successors; assigns; and its current or former attorneys,
agents, servants, trustees, representatives, insurers, and employees;
consultants to the company and/or to its board of directors; all past and
present shareholders, all past and present board members and all others acting
for or through APPLIED ENERGETICS.

 

C.“STEIN RISO-Related Persons” shall mean STEIN RISO, its predecessors,
successors (including but not limited to “Mantel McDonough Riso, LLP”), assigns,
subsidiaries, affiliates, and current and former partners (including Dennis L.
Stein, Gerard A. Riso, Allan D. Mantel and Kevin M. McDonough), of counsels
(including Ivan Dreyer), associates, employees, insurers, agents, attorneys and
representatives.

 

D.“Agreement” shall mean this Confidential Settlement Agreement and Release of
Claims.

 

E.“Parties” shall mean APPLIED ENERGETICS and STEIN RISO, each of which is
individually a “Party.”

 

F.“Lawsuit” shall mean the case titled Applied Energetics Inc., a Delaware
Corporation v. Stein Riso Mantel McDonough, LLP, Case No. 1:19-cv-01232-AJN,
filed on or about May 15, 2019 in the United States District Court for the
Southern District of New York.

 

G.“Claims” shall mean all claims, counterclaims, demands, actions, causes of
action, debts, liabilities, damages, costs, fees, expenses, rights, duties,
obligations, liens, petitions, suits, losses, controversies, executions, offsets
and sums of any kind or nature, whether direct or indirect, liquidated or
unliquidated, contingent or actual, in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected or of whatever type or nature from the
beginning of time to the present.

 

 

 

 

In consideration of the covenants contained herein, the Parties acknowledge,
promise and agree as follows:

 

1. In exchange for the consideration set forth in Paragraph two (2) below,
APPLIED ENERGETICS and APPLIED ENERGETICS-Related Persons, on the one hand, and
STEIN RISO and STEIN RISO-Related Persons, on the other hand, (together, the
“Released Parties”) release each other from the Claims, any and all past and
present claims, counterclaims, demands, actions, causes of action, debts,
liabilities, damages, costs, fees, expenses, rights, duties, obligations, liens,
petitions, suits, losses, controversies, executions, offsets and sums of any
kind or nature, whether direct or indirect, liquidated or unliquidated,
contingent or actual, in law or equity, known or unknown, suspected or
unsuspected or of whatever type or nature.

 

2. Within thirty (30) days of the fully executed Agreement, STEIN RISO shall (a)
cause to be paid to APPLIED ENERGETICS the amount of Three Million Dollars and
Zero Cents ($3,000,000.00) in the form of a check payable to “Enterprise Counsel
Group, Client Trust Account” via check to be delivered by APPLIED ENERGETICS’
counsel; and (b) cause the return of Ten Million (10,000,000) shares of APPLIED
ENERGETICS common stock issued to STEIN RISO on or about March 23, 2016. The
date of the return of the original share certificate(s), duly endorsed, shall be
deemed to be the date of the delivery of the shares to APPLIED ENERGETICS.
APPLIED ENERGETICS will provide counsel for STEIN RISO a fully executed Internal
Revenue Service W-9 form providing tax identification for said payee. APPLIED
ENERGETICS agrees that it will be responsible for any tax consequences,
including the payment of any and all taxes, as a result of entering into this
Agreement. The Released Parties make no representations regarding tax
consequences, if any, of the payment made pursuant to this Agreement. The
Parties shall pay their own costs and attorneys’ fees.

 

3. Within five (5) business days of the date the payment set forth in Paragraph
two (2) clears the bank account wherein said check was caused to be deposited by
APPLIED ENERGETICS, APPLIED ENERGETICS shall file a stipulation of dismissal
with prejudice in the Lawsuit in its entirety against STEIN RISO, in the form
annexed hereto at Exhibit A, duly signed by the attorneys for the Parties.

 

4. This Agreement is the result of compromise, and is entered into in good faith
for the purpose of fully and finally settling all disputes arising out of the
facts alleged in or capable of being alleged in the Lawsuit, and to avoid the
expense and uncertainty of further litigation. APPLIED ENERGETICS acknowledges
that the consideration set forth in Paragraph two (2) of this Agreement is
valuable and is for, among other things, the purpose of termination of the
Lawsuit with prejudice, and obviating further involvement in litigation based
upon disputed claims against STEIN RISO raised by APPLIED ENERGETICS in the
Lawsuit and is provided without any admission of liability or concession
whatsoever by the Released Parties that they engaged in any negligent,
actionable, wrongful, tortious or unlawful act, or violated any federal, state
or local statute, ordinance, law or regulation, all of which the Released
Parties expressly deny.

 

5. The Parties warrant and represent the following:

 

a.That they have read this Agreement and have consulted with an attorney of
their own choice regarding the contents and significance of this Agreement;

 

2

 

 

b.In executing this Agreement, the Parties do so with full knowledge of any and
all rights they may have, and the contents of this Agreement and its meaning,
which have been fully explained to the Parties by their selected attorney(s);

 

c.The Parties understand the contents and significance of this Agreement and
enter into this Agreement freely and voluntarily;

 

d.The Parties have executed this Agreement with full knowledge of any and all
rights and Claims it is releasing;

 

e.The Parties have entered enter into this Agreement freely and voluntarily and
without duress of any kind;

 

f.The Parties represent that each of the individuals executing this Agreement on
its behalf is a duly authorized officer or agent of such entity and has been
duly authorized by all necessary corporate or partnership action to execute and
deliver this Agreement;

 

g.This Agreement has been duly and validly executed and delivered by it and
constitutes its valid and binding agreement, enforceable against it in
accordance with its terms;

 

h.The execution and delivery by it of this Agreement and the performance of its
obligations hereunder do not and will not require the consent of any individual
or entity that has not been obtained;

 

i.That no person or entity not bound by the Parties’ Agreement has any interest
or right in the matters referred to in the Lawsuit, that the Parties have the
sole right and exclusive authority to execute this Agreement on their respective
behalves.;

 

j.Each is a duly organized and valid entity in good standing under the laws of
its jurisdiction of organization and has full authority to conduct its business
as presently conducted and to enter into and perform its obligations under this
Agreement; and

 

k.Each has not sold, assigned, transferred, conveyed or otherwise disposed of
any Claim or demand relating to any matter covered by this Agreement.

 

3

 

 

6. Except as described herein, the terms of this Agreement, its contents and the
settlement amount set forth in Paragraph two (2) are confidential and shall not
be disclosed by any Party or their counsel except as required by legal process
or by regulatory obligations to regulatory bodies. The Parties acknowledge that
APPLIED ENERGETICS has represented that it may be required by law to publicly
disclose this Agreement and its material terms in filings with the Securities
and Exchange Commission (“SEC”). Specifically, APPLIED ENERGETICS may be an
issuer with a class of securities registered under Section 12 of the Securities
Exchange Act (15 U.S.C. § 78a et seq.) and may be required by 17 C.F.R §
240.13a-11 to file a Form 8-K for any “material definitive agreement not made in
the ordinary course of business[.]” APPLIED ENERGETICS represents that this
Agreement amounts to a “material definitive agreement not made in the ordinary
course of [APPLIED ENERGETICS’s] business[.]” Moreover, APPLIED ENERGETICS may
be required to publicly file this Agreement in full with the SEC as an exhibit
either in a Form 8-K or in APPLIED ENERGETICS’s next Form 10-Q, pursuant to Item
601 of Regulation S-K, 17 C.F.R. § 229.601(a)(4), without any information in
this Settlement Agreement being redacted from public disclosure pursuant to 17
C.F.R. § 229.601(a)(6). STEIN RISO acknowledges these representations and does
not object to disclosure of this Agreement in a regulatory filing as set forth
in this Paragraph (6) only. The Parties agree not to disclose this agreement on
PACER or any other public forum except for the above-referenced regulatory
filings. In the event the parties must enforce the agreement, the parties agree
to file the Agreement in camera or under seal. However, in the event the court
does not accept the agreement in camera and under seal, then and only then may
the agreement be publicly filed. The Parties further acknowledge that Hon.
Alison J. Nathan maintains a rule as follows: “The Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish
that the Court retain jurisdiction to enforce the agreement, the parties must
place the terms of their settlement agreement on the public record. The parties
may either provide a copy of the settlement agreement for the Court to endorse
or include the terms of their settlement agreement in their stipulation of
settlement and dismissal.” The Parties agree that neither Party shall provide a
copy of this Agreement for the Court to endorse or include the terms of this
Agreement in a stipulation of settlement and dismissal except, and until, in
connection with a motion or application by a Party to enforce the other Party’s
performance under, or compliance with, the terms of this Agreement. To the
extent APPLIED ENERGETICS is required to disclose the within settlement of this
Lawsuit with the SEC (or any other regulatory body) APPLIED ENERGETICS shall
include in any such disclosure that the terms of the settlement are
confidential; STEIN RISO entered into said settlement without any admission of
liability; the Parties filed (or will be filing) with the Court a Stipulation of
Dismissal with Prejudice as to all claims asserted or which could have been
asserted in the Lawsuit; and the Parties released each other of all Claims.
Notwithstanding the foregoing, the Parties shall be allowed to disclose the
terms of this Agreement with their respective tax professionals,
administrator(s), accountants, actuaries, and attorney(s) engaged to assist and
advise the respective Parties. In the event either Party is duly served with a
subpoena or other governmental or judicial process seeking to compel the
disclosure of this Agreement, its terms or contents, or the negotiations
underlying this Agreement, that Party shall promptly notify the other party. The
notification must include copies of the subpoena or other discovery request or
judicial process and must be sent within five (5) business days of the receiving
Party’s receipt of the subpoena or other such process or request.

 

7. The provisions of this Agreement shall inure to the benefit of, and shall be
binding upon successors in interest, assigns and legal representatives of STEIN
RISO, STEIN RISO-Related Persons, APPLIED ENERGETICS, and APPLIED
ENERGETICS-Related Persons.

 

8. New York law shall govern the validity and interpretation of this Agreement
without regard to its principles on conflicts of laws.

 

9. This Agreement sets forth the entire understanding and agreement among the
Parties with respect to the subject matter hereof and supersedes any prior or
contemporaneous oral and/or written agreements or representations.

 

10. This Agreement is the product of an arms-length negotiation and any rules of
construction that it be construed against the Party preparing it shall not
apply, but rather it shall be construed as if all Parties jointly prepared this
Agreement, and any uncertainty and ambiguity shall not be interpreted against
any one party.

 

4

 

 

11. This Agreement may not be altered or amended in any of its provisions except
by the mutual written and signed agreement of the Parties.

 

12. Should any of the provisions set forth herein be determined to be invalid by
any court, agency or any other tribunal of competent jurisdiction, such
determination shall not affect the enforceability of the other provisions herein
and to this end the provisions of this Agreement are declared severable.

 

13. In the event that notice to one of the Parties must be provided under the
terms of this Agreement, notice is deemed provided by sending the required
notice and/or documents and materials via certified U.S. Mail, with postage
prepaid, to the respective addresses:

 

a. For APPLIED ENTERPRISE COUNSEL GROUP     ENERGETICS: Attn: Benjamin Pugh    
  3 Park Plaza, Suite 1400,       Irvine, CA 92614-8537

 

      BOND, SCHOENECK & KING, PLLC.       Attn: Jonathan Fellows       One
Lincoln Center       Syracuse, New York 13202-1355         b. For STEIN RISO:
MANTEL MCDONOUGH RISO LLP       Attn: Gerard Riso       410 Park Ave 17th Floor,
      New York, NY 10022               WILSON ELSER MOSKOWITZ EDELMAN &      
DICKER LLP       Attn: Joseph L. Francoeur       150 East 42nd Street       New
York, NY 10017

 

14. This Agreement may be executed in counterparts and/or by facsimile or
electronic signatures with the same force and effect as if executed in one
complete document with the original signature of all parties.

 

15. This Agreement shall become effective on the date that the last signatory
duly executes the Agreement and upon delivery of fully executed Agreement.

 

[Signatures on following page.]

 

5

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement effective as
of the date first above written, regardless of the date on which such Agreement
is signed.

 

STEIN RISO MANTEL MODONOUGH LLP         By: /s/ Gerard A. Riso   Name:   Gerard
A. Riso   Title: Partner   Date: October 2, 2020         APPLIED ENERGETICS,
INC.         By: /s/ Gregory J. Quarles   Name: Gregory J. Quarles   Title: CEO
  Date: October 2, 2020  

 

6

 

 

EXHIBIT A

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK    

 

APPLIED ENERGETICS, INC., a Delaware

 

Corporation

 

Plaintiff,

 

-against-

 

STEIN RISO MANTEL MCDONOUGH, LLP,

A New York Limited Liability Partnership,

 

Defendant.

 

Case No.: 1:19-cv-01232-AJN

 

STIPULATION OF

DISCONTINUANCE WITH PREJUDICE

 

Electronically Filed

 

IS HEREBY STIPULATED AND AGREED, by and between the undersigned attorneys of
record for all the parties to the above-entitled action, that whereas no party
hereto is an incompetent person for whom a committee has been appointed and no
person not a party has an interest in the subject matter of action, the above
entitled action and all claims asserted, or which could have been asserted
herein by either party, are hereby discontinued, with prejudice, without costs
to either party as against the other. This stipulation may be filed without
further notice with the Clerk of the Court.

 

Dated: October 2, 2020                 Jonathan B. Fellows, Esq.   Joseph L.
Francoeur Brendan M. Sheehan, Esq.   WILSON ELSER MOSKOWITZ DICKER & BOND,
SCHOENECK & KING, PLLC   EDELMAN, LLP Attorneys for Plaintiff APPLIED
ENERGETICS, INC.   Attorneys for Defendant One Lincoln Center   STEIN RISO
MANTEL MCDONOUGH, LLP Syracuse, New York 13202-1355   150 East 42nd Street    
New York, New York 10017-5639     File No. 12036.00137

 

 

 



 

 